DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 07/29/2021 has been entered. Claims 1-7 are pending in the Application.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the submitted Terminal Disclaimer, the Applicant’s amendments to the claims and persuasive argument. The known prior arts fails to explicitly discloses an integrated circuit, comprising: a combined serial data output and interrupt output terminal; a serial communication control circuit wherein the serial communication control circuit is configured to generate a transaction envelope signal; wherein when the transaction envelope signal is generated no serial data is transferred; an interrupt generation circuit; and an output circuit comprising: a serial data input coupled to a serial data output of the serial communication circuit; an interrupt input coupled to an interrupt output of the interrupt generation circuit; and a combined serial data and interrupt output coupled to the combined serial data output and interrupt output terminal in combination with other limitation found in the independent claims 1, 3 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185